Citation Nr: 1328440	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  08-22 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hyperpituitarism 
(post pituitary tumor extraction), claimed as due to 
herbicide exposure.

2.  Entitlement to total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Robert W. Gillikin


ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
May 1968 to May 1970 and from June 1971 to July 1974.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from January 2008 and May 2009 rating decisions by 
the Roanoke, Virginia RO, which in pertinent part denied 
service connection for pituitary tumor extraction (January 
2008), and entitlement to a TDIU rating (May 2009).  In May 
2010, a Travel Board hearing was held before the undersigned 
on the matter of entitlement to a TDIU rating; a transcript 
of the hearing is included in the claims file.  In April 
2011 and in June 2013, the Board remanded the matters for 
additional development.

The Board's June 2013 remand also ordered issuance of a 
statement of the case (SOC) in the matter of the rating for 
contact dermatitis and eczema.  A SOC was issued in June 
2013; however, the Veteran has not thereafter perfected his 
appeal in the matter with a substantive appeal.  Therefore 
it is not before the Board.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action on his part is required.


REMAND

Regarding service connection for residuals of pituitary 
gland extraction, the Board noted in the April 2011 remand 
that in a July 2008 substantive appeal the Veteran requested 
a hearing before the Board in Washington, D.C..  As the May 
2010 Travel Board hearing did not address that matter, he 
was asked to clarify whether he still desired a hearing in 
the matter.  In a December 2010 response, the Veteran 
submitted a form with a checkmark by the statement, "I want 
to appear before a Veterans Law Judge of the Board via video 
conference at my local regional office."  

A February 2013 supplemental statement of the case (SSOC) 
stated that this issue was still being considered as part of 
the Veteran's appeal and that there would be a 
videoconference Board hearing for the issue pursuant to the 
April 2011 remand.  In its June 2013 remand, the Board noted 
that such hearing had not yet been scheduled and the Veteran 
had not at any time withdrawn his hearing request.  The 
matter was remanded again.

Upon review of the record (including Virtual VA), the Board 
finds that the RO still has not scheduled the Veteran for a 
videoconference hearing before the on the issue of service 
connection for postoperative pituitary tumor Board, as 
requested, and has not withdrawn the hearing request.  He 
remains entitled to a hearing on appeal in this matter, and 
his request must be honored.  38 C.F.R. § 20.700.  He should 
therefore be scheduled for a videoconference hearing before 
the Board on this issue only.

The matter of entitlement to a TDIU rating remains 
inextricably intertwined with the service connection claim, 
and consideration of that matter must be deferred pending 
resolution of the service connection claim.  

Accordingly, the case is REMANDED for the following:

1.  The RO should schedule the Veteran for a 
videoconference hearing before the Board on 
the matter of service connection for 
postoperative pituitary tumor [only].  This 
matter should then be processed in 
accordance with established appellate 
practices.

2.  Thereafter, after any additional 
development necessary is completed, the RO 
should review the expanded record and 
readjudicate the Veteran's claim for a TDIU 
rating in light of the determination made on 
the pending service connection claim).  If 
it remains denied, the RO should issue an 
appropriate SSOC and afford the Veteran and 
his attorney the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

